                                            Case 5:20-cv-04529-BLF Document 33 Filed 12/28/20 Page 1 of 5




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7       ROXANNE BOHREN,                                  Case No. 20-cv-04529-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTIONS TO
                                   9              v.                                        DISMISS WITH LEAVE TO AMEND
                                                                                            IN PART AND WITHOUT LEAVE TO
                                  10       SAN JOSE POLICE DEPARTMENT, et al.,              AMEND IN PART
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court are Defendants’ Motions to Dismiss. ECF 13, 30. The Court has
                                  14   determined that the motions are appropriate for decision without oral argument. See Civ. L.R.
                                  15   7-1(b). Accordingly, the hearing on the motions scheduled for January 28, 2021, is VACATED.
                                  16   Based on the reasons stated below, the Court GRANTS the motions WITH LEAVE TO AMEND
                                  17   IN PART and WITHOUT LEAVE TO AMEND IN PART.
                                  18           Plaintiff Roxanne Bohren1 filed the instant putative class action on July 8, 2020. ECF 1.
                                  19   The next day, she filed a first amended complaint (“FAC”) against the City of San Jose, San Jose
                                  20   Police Officer Avila, Badge #4407 (“Officer Avila”), and the County of Santa Clara alleging (1)
                                  21   violation of 42 U.S.C. § 1983 for false arrest, (2) violation of 42 U.S.C. § 1983 for discriminatory
                                  22   arrest, (3) a Monell2 claim against the City of San Jose, (4) a Monell claim against the County of
                                  23   Santa Clara, (5) intentional infliction of emotional distress, and (6) negligence. FAC ¶¶ 7-9, 45-79,
                                  24   ECF 5. The claims arise out of the San Jose Police Department’s alleged wrongful arrest of
                                  25   Bohren and her subsequent booking at Santa Clara County’s Main Jail. Id. ¶¶ 18-43.
                                  26
                                       1
                                  27     The Court notes Plaintiff filed this action under the name Keith Bohren, but wishes to be referred
                                       to as Roxanne, which reflects her status as a transgendered person. FAC ¶ 5. The Court refers to
                                  28   Plaintiff as Roxanne or by the pronouns she and her.
                                       2
                                         Monell v. Department of Social Services of the City of New York, 436 U.S. 658 (1978).
                                             Case 5:20-cv-04529-BLF Document 33 Filed 12/28/20 Page 2 of 5




                                   1             On August 6, 2020, the City of San Jose and Officer Avila (the “San Jose Defendants”)

                                   2   filed a motion to dismiss Bohren’s first, second, and fifth causes of action for failure to state a

                                   3   claim under Fed. R. Civ. P. Rule 12(b)(6). ECF 13. The San Jose Defendants also moved for a

                                   4   more definite statement under Rule 12(e) and to strike certain language under Rule 12(f). See id. at

                                   5   13-15. In particular, the San Jose Defendants argued that (1) Bohren generally failed to include

                                   6   sufficient facts to show she has a plausible claim for relief; (2) the false arrest claim must be

                                   7   brought under the Fourth, not the Fourteenth, Amendment; (3) the discriminatory arrest claim fails

                                   8   to satisfy the requirements articulated in Lacey v. Maricopa County, 693 F.3d 896, 920 (9th Cir.

                                   9   2012); (4) Bohren failed to allege “extreme or outrageous conduct” to support her intentional

                                  10   infliction of emotional distress claim; (5) all references to Doe Defendants must be stricken; (6)

                                  11   references to an unidentified law from 1882 should be stricken or clarified with a more definite

                                  12   statement; and (7) references to federal claims that Bohren does not bring should be stricken. Id. at
Northern District of California
 United States District Court




                                  13   8-15.

                                  14             Bohren replied to the motion by acknowledging the need to amend the FAC. ECF 17.

                                  15   Bohren explained that she would amend her complaint to address alleged deficiencies (2), (3), (4),

                                  16   and (6), and provided further facts in her response to address alleged deficiency (4). Id. at 1-5.

                                  17   Bohren did not address the San Jose Defendants’ arguments about striking references the Doe

                                  18   Defendants or federal claims referenced but not brought by Bohren.

                                  19             On October 23, 2020, the County of Santa Clara filed a motion to dismiss Bohren’s fourth,

                                  20   fifth, and sixth causes of action.3 ECF 30 at 6-7. The County argued that Bohren’s fourth claim

                                  21   fails to allege the requisite facts to show her constitutional rights were violated at the Main Jail or

                                  22   that the County was responsible for the alleged deprivation of her rights. Id. The County argued

                                  23   that Bohren’s fifth and sixth claims are legally barred by Cal. Gov’t Code § 844.6, which prohibits

                                  24   public entity liability for injury to a prisoner. Id. Bohren did not respond to this motion.

                                  25             Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                  26   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint

                                  27

                                  28   3
                                           The County believes that Claims 1-3 are not brought against it. See ECF 30 at 6-7.
                                                                                         2
                                           Case 5:20-cv-04529-BLF Document 33 Filed 12/28/20 Page 3 of 5




                                   1   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                   2   12(b)(6). In other words, “[a] motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)

                                   3   for failure to state a claim upon which relief can be granted ‘tests the legal sufficiency of a

                                   4   claim.’” Conservation Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (quoting Navarro

                                   5   v. Block, 250 F.3d 729, 732 (9th Cir. 2001)). To survive a Rule 12(b)(6) motion, a complaint must

                                   6   contain “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

                                   7   Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

                                   8   factual content that allows the court to draw the reasonable inference that the defendant is liable for the

                                   9   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not

                                  10   akin to a probability requirement, but it asks for more than a sheer possibility that a defendant has

                                  11   acted unlawfully.” Id. (internal quotation marks omitted).

                                  12           In evaluating the complaint, the court must “accept factual allegations in the complaint as true
Northern District of California
 United States District Court




                                  13   and construe the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul

                                  14   Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). At the same time, a court need not

                                  15   accept as true “allegations that contradict matters properly subject to judicial notice” or “allegations

                                  16   that are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re Gilead,

                                  17   536 F.3d at 1055 (internal quotation marks and citations omitted).

                                  18           Because there is no dispute as to the legal deficiency of claims one, two, and five against

                                  19   the San Jose Defendants, the Court DISMISS them WITH LEAVE TO AMEND. See ECF 17 at

                                  20   1-3 (acknowledging the need to amend). The Court further directs Bohren that additional

                                  21   allegations about her intentional infliction of emotional distress claim must be contained within

                                  22   the second amended complaint, not her response to the motion. See id. at 4-5.

                                  23           The Court GRANTS the San Jose Defendants’ request to strike references to federal claims

                                  24   that Bohren references but does not ultimately bring, specifically 42 U.S.C. § 1985, 42 U.S.C. §

                                  25   1988, 18 U.S.C. § 1961 et seq., and the Commerce Clause. Bohren may reference these claims in

                                  26   her amended complaint if she chooses to bring violations under these laws.

                                  27           The Court GRANTS the San Jose Defendants’ request for a more definite statement about

                                  28   an unidentified law from 1882. The Court notes that Bohren offered to provide the Court
                                                                                            3
                                           Case 5:20-cv-04529-BLF Document 33 Filed 12/28/20 Page 4 of 5




                                   1   additional information about the law in the form of a video of a “large volume in the Dr. Martin

                                   2   Luther King, Jr. library in San Jose.” ECF 17 at 5. This does not directly address the San Jose

                                   3   Defendants’ objection, nor is it the proper form of a citation. If Bohren would like to incorporate

                                   4   this law into her amended complaint, she must provide a legal citation with which Defendants can

                                   5   reference and research the relevant law.

                                   6          The Court DENIES the San Jose Defendants’ request to strike references to the Doe

                                   7   Defendants. Although the use of “John Doe” to identify a defendant is generally not favored,

                                   8   “situations arise, such as the present, where the identity of alleged defendants will not be known

                                   9   prior to the filing of a complaint.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). Such is

                                  10   the case here as Bohren has alleged facts about the conduct of Does Defendants. See, e.g., FAC §§

                                  11   31-32, 36, 37, 41, 47.

                                  12          The Court DISMISSES claim four against the County of Santa Clara WITH LEAVE TO
Northern District of California
 United States District Court




                                  13   AMEND. To state a claim for relief pursuant to § 1983, Bohren must “plead that (1) the

                                  14   defendants acted under color of state law and (2) deprived plaintiff of rights secured by the

                                  15   Constitution or federal statutes.” WMX Techs., Inc. v. Miller, 197 F.3d 367, 372 (9th Cir. 1999)

                                  16   (en banc) (quoting Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986)). Bohren has not

                                  17   alleged that she has a constitutional right be housed with transgendered women, nor has she

                                  18   pointed the Court to any authority to this end. See Beverly v. Orange Cty. Sheriff, No. SA CV 20-

                                  19   797-JGB (PJW), 2020 WL 5834282, at *3 (C.D. Cal. Aug. 3, 2020), report and recommendation

                                  20   adopted, No. SA CV 20-797-JGB (PJW), 2020 WL 5834280 (C.D. Cal. Aug. 26, 2020) (noting

                                  21   there does not appear to be any authority to support the argument that a transgender woman has a

                                  22   constitutional right to be housed in a separate jail from men). Bohren has also failed to plead a

                                  23   claim under Monell, which requires she allege that Santa Clara County had a policy that amounts

                                  24   to deliberate indifference to her constitutional right, and that this policy was “the moving force

                                  25   behind the constitutional violation.” Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir.

                                  26   2011) (quoting Plumeau v. Sch. Dist. No. 40 Cnty. of Yamhill, 130 F.3d 432, 438 (9th Cir.1997)

                                  27   (internal quotation marks omitted)).

                                  28          The Court DISMISSES claims five and six against the County of Santa Clara WITHOUT
                                                                                          4
                                           Case 5:20-cv-04529-BLF Document 33 Filed 12/28/20 Page 5 of 5




                                   1   LEAVE TO AMEND. Under Cal. Gov’t Code § 844.6(a)(2), a public entity is generally not liable

                                   2   for “an injury to any prisoner.” A prisoner for purposes of section 844.6 is defined as “an inmate

                                   3   of a prison, jail, or penal or correctional facility.” Cal. Gov’t Code § 844. “A lawfully arrested

                                   4   person who is brought into a law enforcement facility for the purpose of being booked . . .

                                   5   becomes a prisoner, as a matter of law, upon his or her initial entry into a prison, jail, or penal or

                                   6   correctional facility, pursuant to penal processes.” Id. This Court has held that a “person need not

                                   7   be lawfully arrested to qualify as a prisoner under section 844.6.” Holland v. City of San

                                   8   Francisco, No. C10-2603 THE, 2010 WL 5071597, at *8-9 (N.D. Cal. Dec. 7, 2010). Courts in

                                   9   this district have previously found that Cal. Gov’t Code § 844.6 bars a plaintiff from bringing

                                  10   negligence and intentional infliction of emotional distress claims against a county government

                                  11   based on injuries flowing from plaintiff’s detention in jail. See Luttrell v. Hart, No. 5:19-CV-

                                  12   07300-EJD, 2020 WL 5642613, at *6-7, 10 (dismissing without leave to amend).
Northern District of California
 United States District Court




                                  13          Plaintiff SHALL file an amended complaint no later than January 28, 2021.

                                  14

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: December 28, 2020

                                  18                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          5
